 Case 2:19-cv-00257-JRG Document 64 Filed 03/24/20 Page 1 of 5 PageID #: 579



                         UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


      OYSTER OPTICS, LLC,                           §
                                                    §
                        Plaintiff,                  §
                                                    §
            v.                                      §       Civil Action No. 2:19-cv-00257-JRG
                                                    §
      INFINERA CORPORATION,                         §
      CORIANT (USA) INC., CORIANT                   §
      NORTH AMERICA, LLC, AND                       §
      CORIANT OPERATIONS, INC.,                     §
                                                    §
                        Defendants.                 §


        JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

       Pursuant to P.R. 4-3 and the Court’s Docket Control Order (Dkt. No. 48), Plaintiff Oyster

Optics, LLC (“Oyster”) and Defendants Infinera Corporation, Coriant (USA) Inc., Coriant North

America, LLC, and Coriant Operations, Inc. (collectively “Defendants”) submit the following

Joint Claim Construction and Prehearing Statement.

I.       LIST OF PROPOSED CLAIM TERMS TO WHICH THE PARTIES
         AGREED ON A CONSTRUCTION (P.R. 4-3(A)(1))

       None.

II.      PROPOSED CLAIM CONSTRUCTIONS BY EACH PARTY FOR THE
         DISPUTED CLAIM TERMS (P.R. 4-3(A)(2))

       Pursuant to P.R. 4-3(b), the Parties’ proposed constructions of disputed terms are provided in

the chart below. The Parties’ proposed constructions are also set forth in the accompanying Exhibit

A, along with the intrinsic and extrinsic evidence on which the parties intend to rely.
 Case 2:19-cv-00257-JRG Document 64 Filed 03/24/20 Page 2 of 5 PageID #: 580




 Term / Phrase                    Oyster’s Proposed                 Defendants’ Proposed
                                  Construction                      Construction

 “phase modulat[e]”               “alter the phase of light to      “alter the phase of light to
                                  create an optical signal having   create an optical signal having
 (claims 1, 8, 16, 17, 19)        a phase that is representative    a phase that is representative
                                  of data”                          of data. Use of phase
                                                                    modulation excludes use of
                                                                    amplitude modulation.”



III.     ANTICIPATED LENGTH OF TIME NEEDED FOR THE CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(3))

       The parties estimate that about one hour will be needed for the claim construction hearing.

The parties agree that each side will be allocated half of the total time permitted for the hearing.

IV.      PROPOSED WITNESSES TO BE USED AT THE CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(4))

       No party proposes to call witnesses at the claim construction hearing.

V.       OTHER ISSUES TO BE ADDRESSED PRIOR TO CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(5))

       None.




                                                  2
Case 2:19-cv-00257-JRG Document 64 Filed 03/24/20 Page 3 of 5 PageID #: 581



Dated: March 24, 2020              /s/ Reza Mirzaie
                                  Marc Fenster
                                  CA State Bar No. 181067
                                  Reza Mirzaie
                                  CA State Bar No. 246953
                                  Paul Kroeger
                                  CA State Bar No. 229074
                                  Neil A. Rubin
                                  CA State Bar No. 250761
                                  RUSS AUGUST & KABAT
                                  12424 Wilshire Boulevard, 12th Floor
                                  Los Angeles, CA 90025
                                  Telephone: 310-826-7474
                                  Email: mfenster@raklaw.com
                                  Email: rmirzaie@raklaw.com
                                  Email: pkroeger@raklaw.com
                                  Email: nrubin@raklaw.com

                                  T. John Ward, Jr.
                                  TX State Bar No. 00794818
                                  Claire Abernathy Henry
                                  TX State Bar No. 24053063
                                  Andrea L. Fair
                                  TX State Bar No. 24078488
                                  WARD, SMITH & HILL, PLLC
                                  PO Box 1231
                                  Longview, Texas 75606
                                  Telephone: 903-757-6400
                                  Email: jw@wsfirm.com
                                  Email: claire@wsfirm.com
                                  Email: andrea@wsfirm.com

                                  ATTORNEYS
                                  FOR PLAINTIFF,
                                  OYSTER OPTICS, LLC

                                  /s/ Joseph V. Colaianni, Jr.
                                  Melissa R. Smith
                                  Texas State Bar No. 24001351
                                  GILLAM & SMITH, LLP
                                  303 South Washington Avenue
                                  Marshall, Texas 75670
                                  Phone: (903) 934-8450
                                  Email: melissa@gillamsmithlaw.com




                                     3
Case 2:19-cv-00257-JRG Document 64 Filed 03/24/20 Page 4 of 5 PageID #: 582



                                  Ruffin B Cordell
                                  Joseph V Colaianni, Jr.
                                  Christopher William Dryer
                                  Indranil Mukerji
                                  Laura C. Whitworth
                                  Jack Robert Wilson, IV
                                  Linhong Zhang
                                  FISH & RICHARDSON PC
                                  1000 Maine Ave., SW
                                  Suite 1000
                                  Washington, DC 20024
                                  Telephone: 202-783-5070
                                  Email: cordell@fr.com
                                  Email: colaianni@fr.com
                                  Email: dryer@fr.com
                                  Email: mukerji@fr.com
                                  Email: whitworth@fr.com
                                  Email: jwilson@fr.com
                                  Email: lwzhang@fr.com

                                  ATTORNEYS
                                  FOR DEFENDANTS,
                                  INFINERA CORPORATION,
                                  CORIANT (USA) INC.,
                                  CORIANT NORTH AMERICA, LLC, AND
                                  CORIANT OPERATIONS, INC.




                                     4
 Case 2:19-cv-00257-JRG Document 64 Filed 03/24/20 Page 5 of 5 PageID #: 583



                             CERTIFICATE OF SERVICE

    I certify that on March 24, 2020, all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3)(A).


                                            /s/ Reza Mirzaie




                                              5
